Citation Nr: 0106721	
Decision Date: 03/07/01    Archive Date: 03/16/01	

DOCKET NO.  99-21 341	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling. 



WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and son



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
appellant's appeal has been obtained.  

2.  The veteran's lumbosacral strain with degenerative 
changes is manifested primarily by marked limitation of 
lumbar spine motion, paraspinal spasms, with evidence of 
abnormal mobility and osteoarthritic changes with narrowing 
of the L5/S1 joint space.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for lumbosacral 
strain with degenerative changes have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b), 4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected low back 
disability is more severe than the current evaluation 
reflects.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, the VA 
has given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by this statute.  38 U.S.C.A. § 5107 
(1999); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Factual Background

An April 1986 rating action awarded the veteran service 
connection for chronic lumbosacral strain.  The award was 
based on service medical records showing injury and 
hospitalization during service.  Findings from a February 
1986 VA medical examination included muscle spasms and other 
symptoms indicative of impairment of 20 percent.  

During an April 1998 evaluation of the veteran's back by 
Central Medical Consultants, the veteran complained of back 
and leg numbness.  He was very cooperative during the 
examination.  He was observed walking through the office and 
the examining room with a small-stepped gait assisted by 
crutches, which he required for movement.  The examiner 
further observed that the veteran's examination was limited 
by marked pain.  Lumbar flexion was to 30 degrees, extension 
to 20 degrees, right lateroflexion to 20 degrees, left 
lateroflexion to 20 degrees, and bilateral rotation to 30 
degrees.  Straight leg raising was to 30 degrees on the right 
and 40 degrees on the left with paravertebral muscle spasm.   
There was decreased sensation to light touch at the medial 
and lateral right calf.  There was motor weakness at the 
bilateral lower extremities of 2/5.  Deep tendon reflexes 
were intact and symmetrical.  The veteran had severe 
difficulty getting on and off of the examining table and with 
heel and toe walking, as well as squatting and arising from a 
sitting position.  He also had severe difficulty hopping.  He 
was diagnosed with lumbar arthralgias with radiculopathy.  
The examiner noted that the examination and evaluation were 
difficult due to the veteran's extreme pain and that he 
showed traumatic effects of pain with minimal effort 
apparent.  The examiner observed that there was severe 
difficulty with orthopedic maneuvers based on pain and 
symmetrical give way weakness in the bilateral lower 
extremities.  

During a July 1998 VA orthopedic examination, the veteran 
complained of constant leg pain and weakness with occasional 
numbness down his leg.  He stated that physical therapy made 
his back symptoms worse and so was discontinued.  The veteran 
also stated that he was unable to bend because of back pain 
and that he had been in a wheelchair for six years due to 
increased back and leg pain as a result of standing.  He gave 
a history of having frequently fallen and stated that he was 
able to walk only 10 to 15 feet with Canadian crutches.  The 
examiner found the veteran's range of motion very difficult 
to evaluate because he stood with difficulty and needed to 
hold onto furniture in the office and was only able to stiff 
walk one or two steps while grimacing.  He also stated that 
he could do no more.  Low back forward flexion was from 0 to 
10 degrees, left lateral flexion 0 to 10 degrees and right 
lateral flexion 0 to 15 degrees.  The veteran was unable or 
reluctant to rotate back or to do any back extension due to 
the amount of discomfort he was experiencing.  His wife 
assisted him in taking his shoes, trousers and shirt off and 
then redressed him totally at the end of the examination.  
During the examination, the veteran stopped to take a 
sublingual Nitroglycerin pill for discomfort caused by severe 
lumbar pain.  The examiner observed that the veteran had 
slight kyphotic posturing while standing but that he also 
demonstrated poor posturing.  He had no fixed deformities.  
The lumbar region was flat and tight.  Accompanying X-ray 
studies of the lumbar back showed marked narrowing of L5/S1 
disc space with degenerative osteophytes.  The rest of the 
vertebral bodies and heights and disc spaces were normal.  
The diagnosis was degenerative arthritis of the low lumbar 
spine at L5/S1.  

VA treatment records dating from July 1998 to October 1998, 
show that the veteran complained of back pain in July 1998 
when he was seen for evaluation for an electrical cart.  The 
veteran stated that he was unable to use his wheelchair 
because of back pain and his cardiopulmonary problems.  The 
examiner noted that he had very good movement in his upper 
and lower extremities.  The examiner felt that the veteran 
did not require use of an electric chair because of his back 
pain at that time, but that his cardiologist or pulmonary 
specialist should determine whether it would be required for 
his other disabilities.  In July 1999, the veteran complained 
of chronic leg and back pain.  The assessment was chronic 
back pain.  

In October 1999, the veteran submitted statements from his 
mother and three brothers.  All the statements indicated that 
the veteran was unable to do many of his former activities.  
He often fell and was unable to leave his house alone, 
requiring assistance from others for basic activities. 

During his October 1999 personal hearing, the veteran, his 
wife and son testified that he had fallen on several 
occasions, injuring himself because of his leg numbness.  The 
veteran's wife testified that his condition had progressively 
worsened and that he was unable to do most household duties 
as a result.  She and her sons would assist him in showering 
and dressing.  He also had to have someone else tie his 
shoes.  His son testified that he had seen his father 
unconscious on at least three occasions after a fall.  At 
those times, the veteran generally treated his own resultant 
injuries.  The veteran testified that he had back pain that 
radiated down both legs on a daily basis, and that he had 
muscle spasms in the lumbar region.  He stated that he wore a 
back brace continuously, except when showering.  In 1991 or 
1992, he had been issued a wheelchair by VA to use during 
"bad days."  In the last two years, he used his wheelchair 
on a daily basis.  He resorted to using a wheelchair so as to 
decrease the amount of times he would fall. 

A December 1999 VA treatment record indicates that the 
veteran complained of backaches but that these were stable at 
the time and that he was satisfied with his pain regimen.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of the disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
lumbosacral strain with degenerative changes.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical history 
and findings.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran's lumbosacral strain is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 20 percent rating is warranted with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent evaluation is 
warranted where there is severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be accepted in all cases.  
38 C.F.R. § 4.21.  

In this case, the Board finds that, although there is no 
evidence of a listing of the veteran's whole spine or a 
positive Goldthwaite's sign, the April and July 1998 
examinations both show adequate evidence that the veteran 
currently has marked limitation in his forward bending and a 
loss of lateral motion with paraspinal spasms and marked 
narrowing of the L5/S1 disc space.  Moreover, the April 1998 
noted the veteran had a small-stepped gait, while the July 
1998 examiner observed a stiff walk.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a 40 percent rating for his lumbosacral 
strain.  38 C.F.R. § 4.7.  

The veteran's low back disability could also be evaluated 
under Code 5292, limitation of motion of the lumbar spine 
which provides a maximal 40 percent rating when the 
limitation is marked.  As discussed above, the VA examination 
reports show marked limitation of motion in all planes.  
However, marked limitation of lumbar motion is also one of 
the criteria considered under the provisions of Code 5295, as 
well as other symptoms exhibited by the veteran's disability 
like paraspinal spasm.  Therefore, the Board finds that the 
veteran's disability is more appropriately rated under Code 
5295.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 40 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, or 
ankylosis, Codes 5286 and 5289.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Diagnostic Code 5293, provides a 40 percent rating when there 
is severe intervertebral disc syndrome, demonstrated by 
recurring attacks with intermittent relief.  A 60 percent 
rating is in order if the disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Although the April 1998 examination showed evidence of muscle 
atrophy, decreased sensation to light touch in the veteran's 
right calf and there was evidence of motor weakness in his 
lower extremities; his deep tendon reflexes were intact and 
symmetrical and there was no evidence of an absent ankle jerk 
or other appropriate neurological findings to warrant a 60 
percent evaluation.  Accordingly, the Board finds that the 
veteran's disability is most appropriately rated under the 
provisions of Code 5295.  Butts v. Brown, 5 Vet. App. 532, 
539 (1993)

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The most recent private and VA examination reports show that 
the veteran has marked painful limitation with range of 
motion testing.  Moreover, the April 1998 examination showed 
some atrophy in the veteran's left leg.  The Board has 
considered the veteran's painful motion in reaching a 
conclusion that he is entitled to the maximal evaluation 
under the provisions of Code 5295, despite not meeting all 
the criteria.  For the above stated reasons, the Board does 
not conclude that the veteran's disability picture more 
closely resembles the severity required for a rating greater 
than 40 percent.  38 C.F.R. § 4.7, 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.  

In addition, as discussed above, the Board finds that an 
extraschedular rating is not warranted in this case.  
38 C.F.R. § 3.321(b)(1).  There is no evidence of 
hospitalization as the result of his lumbosacral strain or 
that he is unemployable due only to his lumbosacral strain.  

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he is currently 
receiving any non-VA treatment for his service-connected 
lumbosacral strain.  Current VA treatment records are of 
record.  Therefore, there is no further duty to assist the 
veteran with regard to these claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


ORDER

A 40 percent evaluation for lumbosacral strain with 
degenerative changes is granted, subject to the criteria 
governing the payment of monetary benefits.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals






